DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings 6A and 6 were received on 09/05/22.  These drawings are NOT ACCEPTABLE and have NOT BEEN ENTERED. Specifically, replacement Figures 6A and 6B appear to contain NEW MATTER. The examiner notes that while original Figures 6A and 6B were described as having “four wing segments switchblade folding one upon each other”, that expression does not explicitly state how the actual segments are oriented on the UAV as seen in newly filed Figures 6A and 6B. For example, where does the originally filed disclosure state that there are two wings at each end of the UAV, such that the two wings at each end of the UAV switchblade fold such that all four wings are folded along what appears to be a longitudinal length of the UAV? I.e., the structure and orientation of the wings as shown in newly filed Figures 6A and 6B appears to be NEW MATTER as this orientation of the structure of the UAV has no support in the original disclosure as filed. For example, there is no way of knowing whether the wings are on top of the body of the UAV, below, in the middle of the UAV and how they are oriented with respect to the orientation of the vertical rotors. For example, this is supported by the fact that several different references have different structures for the term “switchblade” as evidenced by at least: U.S. Patent No. 5,118,052 (Alvarez) teaches multiple different configurations of switchblade folding wings (such as (4), (6), (8), (10), (12), etc.), wherein all of these wings also have different types of attachment to the body of the UAV such as offset attached wings as seen in Figures 9-13. Additionally, U.S. Patent No. 8,985,504 (Tao et al.) teaching four switch tandem blade wings (410 and 420) being located on the bottom of the body of a UAV. 
Drawings
As the drawings as submitted on 09/05/22 were not entered as described above, the drawings as filed on 11/30/21 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “switchblade folded” and “four wings” as recited in claims 9 and 27 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
As best understood in view of the 112 rejections noted above, claims 9, 24, 25, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0144100 (Samir) in view of U.S. Patent No. 8,985,504 (Tao et al.).
The examiner first notes that a review of the priority chain for the current application, shows that IL250996 does not appear to contain any reference to the “folded and closed state of the wing segments are switchblade folded one upon the other” as recited in claim 1. Therefore, priority for the current application is only understood to extend to the PCT filing date of 03/05/2018 which does appear to reference this limitation.
Regarding Claims 9, 24, 25, and 27-32, Samir teaches: Claim 9 - a multirotor aircraft (10) that comprises: a chassis (12); three or more vertical rotors (14 – seen in Figure 3 as being “vertical”); one or more foldable wings (18 and 20) that are attached to the chassis (12), the wings (18 and 20) designed to deploy and open from a folded state (Figure 3) to a deployed state (Figure 1), and vice versa; wherein the one or more foldable wings (18 and 20) are attached to the chassis (12) in such a way that most of the parts of the one or more foldable wings (18 and 20) do not affect the thrust created by the three or more vertical rotors (14) when the one or more foldable wings (18 and 20) are in the folded state, in the deployed state and during deployment from the folded state to the deployed state; and wherein in the folded and closed state of the wing segments (18 and 20) are switchblade folded one upon the other, (Figures 1-24); Claim 24 – wherein a center of gravity of the wings (18 and 20) in the folded and closed state are close to a center of gravity of the aircraft (10), (Figures 1-24); Claim 25 – wherein the wings comprise several foldable wing segments (18 and 20) which are connected axially to the chassis (12), (Figures 1-24); Claim 30 – wherein the wings (18 and 20) are positioned above the rotors (14) with enough space in between so as not to disturb the airflow, (Figures 1-24);  Claim 31 – where the wings (18 and 20) are positioned between the rotors (14), (Figures 1-24); Claim 32 - wherein the wings (18 and 20) are attached to the chassis (12) such that the axis of the wings (18 and 20) forms an angle of 90 degrees or less with the axis of the chassis (12), (Figures 1-24).
Samir does not teach: the entire parts of the one or more foldable wings are do not affect the thrust created by the three or more vertical rotors when the one or more foldable wings are in the folded state (Claim 9); wherein the wings comprise four wings segments (Claim 27); wherein in the deployed and open state the wing segments are in a tandem arrangement (Claim 28); and wherein the aircraft further comprises a horizontal rotor (Claim 29). However, Tao et al. teaches: Claims 9, 27 and 28 – an aircraft (400) having four wing segments (410 and 420) being capable of being in a folded/stowed portions as seen in Figure 4, and being in a tandem arrangement in a deployed state as seen in Figure 5, wherein the entire parts of the one or more foldable wings (410 and 420)  are located within a framework of a body (401) of the aircraft (400) as seen in Figure 4, (Figures 4 and 5); Claim 29 – wherein the aircraft (400) includes a horizontal rotor (430), (Figures 4 and 5). Therefore, it would have been obvious to modify the aircraft of Samir to have the entire parts of the one or more foldable wings are do not affect the thrust created by the three or more vertical rotors when the one or more foldable wings are in the folded state (Claim 9 - by having the wings (18 and 20) being located within the framework of the body (12) of the aircraft (10)); wherein the wings comprise four wings segments (Claim 27); wherein in the deployed and open state the wing segments are in a tandem arrangement (Claim 28); and wherein the aircraft further comprises a horizontal rotor (Claim 29) as taught by Taos et al. for the purposes of providing additional thrust control and lift for the aircraft during flight.
Not being part of the rejection as noted above, but the examiner additionally noting that folding switchblade wings are taught by at least: U.S. Patent No. 2,673,047 (Scarato), No. 5,118,052 (Alvarez), No. D710,782 (Cummings), No. 8,876,039 (Lubenow et al.), No. 10,232,938 (Yates), No. 10,710,715 (Yates) and U.S. Patent Application Publication No. 2020/0239137 (Regev).

As best understood in view of the 112 rejections noted above, claims 9, 24, 25, 27-29, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0239137 (Regev) in view of U.S. Patent No. 8,985,504 (Tao et al.).
The examiner first notes that a review of the priority chain for the current application, shows that IL250996 does not appear to contain any reference to the “folded and closed state of the wing segments are switchblade folded one upon the other” as recited in claim 1. Therefore, priority for the current application is only understood to extend to the PCT filing date of 03/05/2018 which does appear to reference this limitation.
Regarding Claims 9, 24, 25, 27-29, 31 and 32, Regev teaches: Claim 9 - a multirotor aircraft (100) that comprises: a chassis (110); three or more vertical rotors (150L, 150R, 170R, 170L – seen in Figure 1A as being “vertical”); one or more foldable wings (130L and 130R) that are attached to the chassis (110), the wings (130L and 130R) designed to deploy and open from a folded state (Figure 1A) to a deployed state (Figure 1B), and vice versa; wherein the one or more foldable wings (130L and 130R) are attached to the chassis (110) in such a way that most of the parts of the one or more foldable wings (130L and 130R) do not affect the thrust created by the three or more vertical rotors (150L, 150R, 170R, 170L) when the one or more foldable wings (130L and 130R) are in the folded state, in the deployed state and during deployment from the folded state to the deployed state; and wherein in the folded and closed state of the wing segments (130L and 130R) are switchblade folded one upon the other, (Figures 1A-5C); Claim 24 – wherein a center of gravity of the wings (130L and 130R) in the folded and closed state are close to a center of gravity of the aircraft (100), (Figures 1A-5C); Claim 25 – wherein the wings comprise several foldable wing segments (130L and 130R) which are connected axially to the chassis (110), (Figures 1A-5C); Claim 31 – where the wings (130L and 130R) are positioned between the rotors (150L, 150R, 170R, 170L), (Figures 1A-5C); Claim 32 - wherein the wings (130L and 130R) are attached to the chassis (110) such that the axis of the wings (130L and 130R) forms an angle of 90 degrees or less with the axis of the chassis (110), (Figures 1A-5C).
Regev does not teach: the entire parts of the one or more foldable wings are do not affect the thrust created by the three or more vertical rotors when the one or more foldable wings are in the folded state (Claim 9); wherein the wings comprise four wings segments (Claim 27); wherein in the deployed and open state the wing segments are in a tandem arrangement (Claim 28); and wherein the aircraft further comprises a horizontal rotor (Claim 29). However, Tao et al. teaches: Claims 9, 27 and 28 – an aircraft (400) having four wing segments (410 and 420) being capable of being in a folded/stowed portions as seen in Figure 4, and being in a tandem arrangement in a deployed state as seen in Figure 5, wherein the entire parts of the one or more foldable wings (410 and 420) are located within a framework of a body (401) of the aircraft (400) as seen in Figure 4, (Figures 4 and 5); Claim 29 – wherein the aircraft (400) includes a horizontal rotor (430), (Figures 4 and 5). Therefore, it would have been obvious to modify the aircraft of Regev to have the entire parts of the one or more foldable wings are do not affect the thrust created by the three or more vertical rotors when the one or more foldable wings are in the folded state (Claim 9 - by having the wings (130L and 130R) being located within the framework of the body (110) of the aircraft (100)); wherein the wings comprise four wings segments (Claim 27); wherein in the deployed and open state the wing segments are in a tandem arrangement (Claim 28); and wherein the aircraft further comprises a horizontal rotor (Claim 29) as taught by Taos et al. for the purposes of providing additional thrust control and lift for the aircraft during flight.
Not being part of the rejection as noted above, but the examiner additionally noting that folding switchblade wings are taught by at least: U.S. Patent No. 2,673,047 (Scarato), No. 5,118,052 (Alvarez), No. D710,782 (Cummings), No. 8,876,039 (Lubenow et al.), No. 10,232,938 (Yates), and No. 10,710,715 (Yates).

Response to Arguments
Applicant's arguments filed 09/05/22 have been fully considered but they are not persuasive. The applicant argues:
“The Applicant believes and respectfully submits that no new subject matter is added as the drawings clearly reflect the description as originally filed, in at least the seen in the "description of the drawing" segment and further reflected in the description. (See Page 7 of the Applicant’s Arguments)”
However, the examiner disagrees. The examiner notes that while original Figures 6A and 6B were described as having “four wing segments switchblade folding one upon each other”, that expression does not explicitly state how the actual segments are oriented on the UAV as seen in newly filed Figures 6A and 6B. For example, where does the originally filed disclosure state that there are two wings at each end of the UAV, such that the two wings at each end of the UAV switchblade fold such that all four wings are folded along what appears to be a longitudinal length of the UAV? I.e., the structure and orientation of the wings as shown in newly filed Figures 6A and 6B appears to be NEW MATTER as this orientation of the structure of the UAV has no support in the original disclosure as filed. For example, there is no way of knowing whether the wings are on top of the body of the UAV, below, in the middle of the UAV and how they are oriented with respect to the orientation of the vertical rotors. For example, this is supported by the fact that several different references have different structures for the term “switchblade” as evidenced by at least: U.S. Patent No. 5,118,052 (Alvarez) teaches multiple different configurations of switchblade folding wings (such as (4), (6), (8), (10), (12), etc.), wherein all of these wings also have different types of attachment to the body of the UAV such as offset attached wings as seen in Figures 9-13. Additionally, U.S. Patent No. 8,985,504 (Tao et al.) teaching four switch tandem blade wings (410 and 420) being located on the bottom of the body of a UAV.
The applicant additionally argues:
“The limitations of claim 26 have been incorporated in claim 9, to include the switchblade configuration, as discussed above with respect to the drawings objection. The 103 rejection is respectfully traversed as Dhall does not discuss or teach a switchblade wing configuration, instead, Dhall teaches and shows a telescopic wing configuration, for example as clearly described and shown in Dhall's FIG. 5 and Fig. 10. FIG. 10 shows that the wing configuration is not a switchblade, as the wings are actuated with an actuator 122 that is disposed internal to the telescopic wing. (See Page 8 of the Applicant’s Arguments)”
However, the examiner notes that applicant’s arguments against the previously applied art are now moot in view of the 112 rejections as presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649